DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-10, 13, 15 and 17 are allowed.  The claims are drawn to a polypropylene resin comprising a polypropylene-based polymer, a peroxide, and a nucleating agent.   the polypropylene-based polymer comprising, as monomer units, propylene and at least one copolymerization monomer of ethylene, wherein the proportion of the monomer units derived from the copolymerization monomer in the polypropylene-based polymer is 3 to 5% by mass based on the mass of the polypropylene-based polymer, the crystallization half-time at 110°C of the polypropylene resin composition is 8 seconds or shorter, the content of the nucleating agent is about 600 ppm by mass based on the mass of the polypropylene-based polymer, the nucleating agent comprises a lithium salt of aliphatic monocarboxylic acid with carbon atom number of 8 to 20 or disodium (1R,2R,3S.4S)-bicyclo[2.2.1]heptane-2,3-dicarboxylate, and the peroxide is an alkyl peroxide, and the content of the peroxide is 3500 ppm to 7500 ppm by mass based upon the mass of the polypropylene-based polymer.
The claims are allowable over the closest prior art as noted below:
Hoslet et al (US 2013/0324661) teaches a polypropylene resin composition (Abstract) for precision injection molding ([0097]) comprising a polypropylene based polymer ([0018]) comprising propylene as monomer units ([0018]) and from 0.5 to 4 wt. % of a comonomer ([0020]) such as ethylene ([0021]).  The composition contains 50 to 3500 ppm of a nucleating agent ([0024]) such as a bicyclo [2.2.1] heptane dicarboxylic acid salt ([0068]) which is a metal salt of a carboxylic acid. Hoslet fails to teach the crystallization time and fails to teach the addition of a peroxide.
Takei et al (US 5,264,174) teaches a polypropylene composition (Abstract) which incorporates from 0.01 to 0.5 % by weight of a peroxide (col. 5, lines 55-60).  Takei teaches that the peroxide can be an alkyl peroxide such as t-butyl peroxide (Takei, col. 5, lines 55-60).  However, it fails to teach the other aspects of the composition, including the comonomer amount, the nucleating agent and the crystallization half-time.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764